Citation Nr: 1431902	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to eligibility for educational assistance benefits under the Montgomery GI Bill (Chapter 30).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran and his mother testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Board notes that a review of the record shows that the Veteran has had multiple periods of active service, to include one period that reportedly began prior to June 30, 1985, making him ineligible for Chapter 30 educational assistance benefits unless meeting specific election eligibility requirements for such benefits.  However, there is no DD Form 214 or other service verification of record showing the Veteran to have been in active service prior to January 1997.  Therefore, verification of all of the Veteran's periods of active service must be made before a decision is rendered in this case.  

Additionally, the Veteran filed his claim of entitlement to Chapter 30 benefits in December 2010.  He submitted a notice of disagreement with the denial of such benefits in January 2011.  Presumably, the Veteran was issued an administrative decision denying him entitlement to eligibility for Chapter 30 benefits.  However, the original decision denying his claim is not of record.  Attempts to obtain and associate that decision with the record must be made before a decision is rendered in this case. 

In addition, it appears from the record that the Veteran originally paid into the Post-Vietnam Era Educational Assistance Program under 38 U.S.C.A. Chapter 32 (VEAP).  However, it is indicated in the record that in 1994, the Veteran requested a disenrollment refund from VEAP and his eligibility to benefits under that program ended.  There is no official documentation that the Veteran was ever eligible to receive VEAP educational assistance benefits or that he requested a disenrollment refund in 1994.  Attempts to obtain documentation of the Veteran's eligibility for VEAP educational assistance benefits and his 1994 request for a disenrollment refund must be made before a decision is rendered in this case.  

Further, it has been noted that the Veteran did not pay the full $2,700 required when irrevocably electing entitlement to Chapter 30 educational assistance benefits over entitlement to VEAP educational assistance benefits.  Rather, it is indicated that the Veteran only paid a total of $1,200.  However, the Veteran has asserted that he paid the full $2,700 required under the law.  There is no documentation of record to support the finding that the Veteran only paid $1,200.  Therefore, attempts to obtain documentation regarding the amount of money paid by the Veteran in conjunction with his request to receive Chapter 30 educational assistance benefits must be made before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Conduct the appropriate development to verify all of the Veteran's periods of active service, to specifically include any period of active service which began prior to June 30, 1985.  Documentation of all attempts to verify the Veteran's periods of active service should be associated with the claims file.  

2. Conduct the appropriate development to obtain and associate all pertinent adjudicative documents with the claims file, to specifically include the original decision denying the Veteran's claim of entitlement to Chapter 30 educational assistance benefits.  Documentation of all attempts to obtain those records should be associated with the claims file.  

3. Conduct the appropriate development to obtain documentation verifying that the Veteran was eligible to receive VEAP educational assistance benefits under Chapter 32, and if so, whether he requested a disenrollment refund terminating his eligibility for educational assistance benefits under that program.  Documentation of all attempts to obtain those records should be associated with the claims file.

4. Conduct the appropriate development to obtain documentation verifying the actual amount paid by the Veteran for purposes of establishing entitlement to Chapter 30 educational assistance benefits.  Documentation of all attempts to obtain those records should be associated with the claims file.

5. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



